Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 12
b.	Pending: 1-21

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Specification
The new title of the invention is reviewed and accepted by examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20050146965).

Regarding independent claim 1, Kim discloses an electronic device (Figs. 1-14) comprising: 
a drive control signal generation circuit (100; Fig. 2B) configured to detect a level of an internal voltage to generate a drive control signal that adjusts a level of the internal voltage ([0052] describes a reference voltage generating circuit 60 for generating a reference output voltage ORef and a first temperature sensing section 40 for generating a first sensing output voltage OT1 to detect a first set temperature, and a second temperature sensing section 20 for generating a second sensing output voltage OT2 to detect a second set temperature. Here ORef is drive control signal and OT1, OT2 are internal voltages); and 
an internal voltage drive circuit (200; Figs. 1, 2A, 2B) configured to drive the internal voltage based on the drive control signal ([0052] describes control signal generating section 200 may be composed of first and second comparators COMP3 and COMP4, as in FIG. 2a. The control signal generating section 200 may compare the reference output voltage ORef to the first sensing output voltage OT1, and the reference output voltage ORef to the second sensing output voltage OT2 to output the first and second temperature sensing data O1 and O2), 
wherein the level of the internal voltage is adjusted based on an internal temperature of the electronic device during a voltage adjustment period ([0042] describes that temperature sensing data may depend on the temperature of other internal circuits, such as, for example, the DC generator 300, the output driver 400, the termination circuit 500, the sense amplifier 600, and the input buffer 700. [0022] describes that an internal circuit having a voltage output level, the voltage output level may be adjusted in response to the temperature sensing data from the control signal generating unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20050146965) in view of Byeon (US 20100141332).

Regarding claim 2, Kim discloses all the elements of claim 1 as above but does not disclose a plurality of temperature ranges, wherein the level of the internal voltage is adjusted based on which temperature range, among the plurality of temperature ranges, the internal temperature of the electronic device is within during the voltage adjustment period.
However Byeon teaches a plurality of temperature ranges ([0018] describes intermediate-temperature range, low-temperature (deep cold) range and a high-temperature (deep hot) range),
wherein the level of the internal voltage is adjusted based on which temperature range, among the plurality of temperature ranges, the internal temperature of the electronic device is within during the voltage adjustment period (Figs. 2, 3A-3B and [0019]-[0021] describes that the voltage level of the back-bias voltage VBB is detected on the basis of a relatively low target level (absolute value) at a relatively low temperature whereas the voltage level of the back-bias voltage VBB is detected on the basis of a relatively high target level (absolute value) at a relatively high temperature).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Byeon to Kim such that a plurality of temperature ranges, wherein the level of the internal voltage is adjusted based on which temperature range, among the plurality of temperature ranges, the internal temperature of the electronic device is within during the voltage adjustment period in order to provide a voltage detecting circuit of an internal voltage generator that operates stably even in a low power supply voltage environment as taught by Byeon ([0002]).

Regarding group of claims 4-7 and 11, prior art forms the same structure as applicants and is capable of being used in the same manner. See e.g. Ex parte Masham, 2 USPQ2d 1647 (1987). It was held that the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Allowable Subject Matter
Claims 3 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-21 are allowed.

Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive. 
Examiner respectfully present the fact that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Rejections are maintained at-least for above mentioned reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/20/2022